Exhibit 10.17

APPLE INC.

2014 EMPLOYEE STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

PERFORMANCE AWARD

NOTICE OF GRANT

 

Name:

  

(the “Participant”)

Employee ID:

  

Grant Number:

  

Target No. of Units

  

Subject to Award:

  

Award Date:

  

(the “Award Date”)

Vesting Schedule:

  

Performance Period:

  

This restricted stock unit award (the “Award”) is granted under and governed by
the terms and conditions of the Apple Inc. 2014 Employee Stock Plan and the
Terms and Conditions of Restricted Stock Unit Award - Performance Award
(including Exhibit A thereto), which are incorporated herein by reference.

You do not have to accept the Award. If you wish to decline your Award, you
should promptly notify Apple Inc.’s Stock Plan Group of your decision at
stock@apple.com. If you do not provide such notification within thirty (30) days
after the Award Date, you will be deemed to have accepted your Award on the
terms and conditions set forth herein.



--------------------------------------------------------------------------------

APPLE INC.

2014 EMPLOYEE STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

PERFORMANCE AWARD

1. General. These Terms and Conditions of Restricted Stock Unit Award -
Performance Award (these “Terms”) apply to a particular restricted stock unit
award (the “Award”) granted by Apple Inc., a California corporation (the
“Company”), and are incorporated by reference in the Notice of Grant (the “Grant
Notice”) corresponding to that particular grant. The recipient of the Award
identified in the Grant Notice is referred to as the “Participant.” The
effective date of grant of the Award as set forth in the Grant Notice is
referred to as the “Award Date.” The Award was granted under and is subject to
the provisions of the Apple Inc. 2014 Employee Stock Plan (the “Plan”).
Capitalized terms are defined in the Plan if not defined herein. The Award has
been granted to the Participant in addition to, and not in lieu of, any other
form of compensation otherwise payable or to be paid to the Participant. The
Grant Notice and these Terms (including Exhibit A hereto, incorporated herein by
this reference) are collectively referred to as the “Award Agreement” applicable
to the Award.

2. Stock Units. As used herein, the term “Stock Unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Company’s Common Stock (“Share”) solely for
purposes of the Plan and this Award Agreement. The Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Participant if such Stock Units vest pursuant to this Award Agreement. The
Stock Units shall not be treated as property or as a trust fund of any kind.

3. Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable as set forth in the Grant Notice and Exhibit A hereto. (The
vesting date set forth in the Grant Notice is referred to herein as a “Vesting
Date”).

4. Continuance of Employment. The vesting schedule requires continued employment
or service through the Vesting Date as a condition to the vesting of the Award
and the rights and benefits under this Award Agreement. Employment or service
for only a portion of the vesting period, even if a substantial portion, will
not entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a Termination of Service as
provided in Section 8 below and in the Plan.

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Company, affects the Participant’s status as an
employee at will who is subject to termination with or without cause, confers
upon the Participant any right to remain employed by or in service to the
Company or any Subsidiary, interferes in any way with the right of the Company
or any Subsidiary at any time to terminate such employment or services, or
affects the right of the Company or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

 

1



--------------------------------------------------------------------------------

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Stock Units. The Participant shall
have no rights as a shareholder of the Company, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units or any Shares underlying
or issuable in respect of such Stock Units until such Shares are actually issued
to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate or book entry evidencing such Shares.

(b) Dividend Equivalent Rights Distributions. As of any date that the Company
pays an ordinary cash dividend on its Common Stock, the Company shall credit the
Participant with a dollar amount equal to (i) the per share cash dividend paid
by the Company on its Common Stock on such date, multiplied by (ii) the total
target number of Stock Units (with such total number adjusted pursuant to
Section 11 of the Plan) subject to the Award that are outstanding immediately
prior to the record date for that dividend (a “Dividend Equivalent Right”). Any
Dividend Equivalent Rights credited pursuant to the foregoing provisions of this
Section 5(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate;
provided, however, that the amount of any vested Dividend Equivalent Rights
shall be paid in cash. For purposes of clarity, the percentage of the Dividend
Equivalent Rights that are paid will correspond to the percentage of the total
target number of Stock Units that vest on the Vesting Date, after giving effect
to Exhibit A. No crediting of Dividend Equivalent Rights shall be made pursuant
to this Section 5(b) with respect to any Stock Units which, immediately prior to
the record date for that dividend, have either been paid pursuant to Section 7
or terminated pursuant to Section 8 or Exhibit A.

6. Restrictions on Transfer. Except as provided in Section 4(c) of the Plan,
neither the Award, nor any interest therein or amount or Shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily.

7. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following the vesting of the Award pursuant to
Section 3 or Section 8 (and in all events not later than two and one-half (2
 1⁄2) months after such vesting event), the Company shall deliver to the
Participant a number of Shares (either by delivering one or more certificates
for such Shares or by entering such Shares in book entry form, as determined by
the Company in its discretion) equal to the number of Stock Units subject to the
Award that vest on the Vesting Date, less Tax-Related Items (as defined in
Section 11 below), unless such Stock Units terminate prior to the Vesting Date
pursuant to Section 8. The Company’s obligation to deliver Shares or otherwise
make payment with respect to vested Stock Units is subject to the condition
precedent that the Participant or other person entitled under the Plan to
receive any Shares with respect to the vested Stock Units deliver to the Company
any representations or other documents or assurances required pursuant to
Section 13(c) of the Plan. The Participant shall have no further rights with
respect to any Stock Units that are paid or that terminate pursuant to
Section 8.

 

2



--------------------------------------------------------------------------------

8. Effect of Termination of Service. Except as provided in the next sentence,
the Participant’s Stock Units (as well as the related Dividend Equivalent
Rights) shall terminate to the extent such Stock Units have not become vested
prior to the Participant’s Termination of Service, meaning the first date the
Participant is no longer employed by or providing services to the Company or one
of its Subsidiaries (the “Severance Date”), regardless of the reason for the
Participant’s Termination of Service, whether with or without cause, voluntarily
or involuntarily. In the event the Participant’s Severance Date is the result of
the Participant’s Termination of Service due to the Participant’s death or
Disability, and the Severance Date occurs prior to the Vesting Date, on the
Vesting Date the Award shall vest with respect to a number of Stock Units
determined by multiplying (i) the Stock Units subject to the Award that would
have otherwise vested pursuant to the Award on such Vesting Date but for the
Termination of Service and to the extent the applicable performance-based
vesting requirement is satisfied, by (ii) the Severance Fraction (determined as
set forth below). Any Stock Units that are unvested on the Severance Date and
that are not eligible to vest on the Vesting Date following the Severance Date
pursuant to the preceding sentence shall terminate as of the Severance Date, and
any Stock Units that remain outstanding and unvested after giving effect to the
preceding sentence shall terminate as of the Vesting Date. The “Severance
Fraction” means a fraction, the numerator of which shall be determined by
subtracting the number of days remaining in the Performance Period on the
Severance Date from the total number of days in the Performance Period, and the
denominator of which shall be the total number of days in the Performance
Period. If any unvested Stock Units are terminated pursuant to this Award
Agreement, such Stock Units (as well as the related Dividend Equivalent Rights)
shall automatically terminate and be cancelled as of the applicable Severance
Date (or, to the extent the applicable performance-based vesting conditions are
not satisfied, the Vesting Date, as provided in Exhibit A) without payment of
any consideration by the Company and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

9. Recoupment. Notwithstanding any other provision herein, the Award and any
Shares or other amount or property that may be issued, delivered or paid in
respect of the Award, as well as any consideration that may be received in
respect of a sale or other disposition of any such Shares or property, shall be
subject to any recoupment, “clawback” or similar provisions of applicable law,
as well as any recoupment or “clawback” policies of the Company that may be in
effect from time to time. In addition, the Company may require the Participant
to deliver or otherwise repay to the Company the Award and any Shares or other
amount or property that may be issued, delivered or paid in respect of the
Award, as well as any consideration that may be received in respect of a sale or
other disposition of any such Shares or property, if the Company reasonably
determines that one or more of the following has occurred:

 

  (a)

during the period of the Participant’s employment or service with the Company or
any of its Subsidiaries (the “Employment Period”), the Participant has committed
a felony (under the laws of the United States or any relevant state, or a
similar crime or offense under the applicable laws of any relevant foreign
jurisdiction);

 

  (b)

during the Employment Period or at any time thereafter, the Participant has
committed or engaged in a breach of confidentiality, or an unauthorized
disclosure or use of inside information, customer lists, trade secrets or other
confidential information of the Company or any of its Subsidiaries;

 

3



--------------------------------------------------------------------------------

  (c)

during the Employment Period or at any time thereafter, the Participant has
committed or engaged in an act of theft, embezzlement or fraud, or materially
breached any agreement to which the Participant is a party with the Company or
any of its Subsidiaries.

10. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 11 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Committee shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which Dividend Equivalent Rights
are credited pursuant to Section 5(b).

11. Responsibility for Taxes. Regardless of any action the Company and/or the
Participant’s employer (the “Employer”) take with respect to any or all income
tax (including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant or deemed by the Company or the Employer to be an appropriate charge
to the Participant even if technically due by the Company or the Employer
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant of the
Stock Units, the vesting of the Stock Units, the delivery of Shares, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends and/or Dividend Equivalent Rights; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant is or becomes
subject to tax in more than one jurisdiction, the Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, at its discretion and pursuant to
such procedures as it may specify from time to time, to satisfy all Tax-Related
Items by one or a combination of the following:

(a) withholding from any wages or other cash compensation payable to the
Participant by the Company and/or the Employer;

(b) withholding otherwise deliverable Shares and/or from otherwise payable
Dividend Equivalent Rights to be issued or paid upon vesting/settlement of the
Award;

 

4



--------------------------------------------------------------------------------

(c) arranging for the sale of Shares otherwise deliverable to the Participant
(on the Participant’s behalf and at the Participant’s direction pursuant to this
authorization), including selling Shares as part of a block trade with other
Participants in the Plan; or

(d) withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Award.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates. If the maximum rate is used, any over-withheld amount will be refunded to
the Participant in cash by the Company or Employer (with no entitlement to the
Common Stock equivalent) or if not refunded, the Participant may seek a refund
from the local tax authorities. If the obligation for Tax-Related Items is
satisfied by withholding a number of Shares as described herein, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Stock Units, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items. The
Participant shall pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver to the Participant any Shares or the proceeds of the
sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.

12. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
deliver any documents related to the Award by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive all applicable documentation by
electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or a third
party vendor designated by the Company.

13. Data Privacy. The Participant acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 13.
The Company, its related entities, and the Employer hold certain personal
information about the Participant, including the Participant’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and its related entities may
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Plan,
and the Company and its related entities may each further transfer Data to any
third parties assisting the Company or any such related entity in the
implementation, administration and management of the Plan. The Participant
acknowledges that the transferors and transferees of such Data may be located
anywhere in the world and hereby authorizes each of them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or to other third party with whom the
Participant may elect to deposit any Shares acquired under the Plan (whether
pursuant to the Award or otherwise).

 

5



--------------------------------------------------------------------------------

14. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Company’s records, or at such other address as either
party may hereafter designate in writing to the other. Any such notice shall be
given only when received, but if the Participant is no longer an employee of the
Company, shall be deemed to have been duly given by the Company when enclosed in
a properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.

15. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understood the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.

16. Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Award Agreement may be amended pursuant to Section 15 of the Plan.
Such amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

17. Limitation on the Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Award Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

18. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

6



--------------------------------------------------------------------------------

19. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

20. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflict of law principles thereunder.

21. Choice of Venue. For purposes of litigating any dispute that arises directly
or indirectly from the relationship of the parties evidenced by this grant or
this Award Agreement, the parties hereby submit to the exclusive jurisdiction of
the State of California and agree that such litigation shall be conducted only
in the courts of Santa Clara County, California, or the federal courts for the
Northern District of California, and no other courts, where this grant is made
and/or to be performed.

22. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Agreement shall be construed and interpreted consistent with that intent.

23. Severability. The provisions of this Award Agreement are severable and if
any one of more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

24. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Stock
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

* * * * *

 

7



--------------------------------------------------------------------------------

PERFORMANCE AWARD

EXHIBIT A

PERFORMANCE VESTING REQUIREMENTS

The Stock Units (and related Dividend Equivalent Rights) subject to the Award
that will vest on the Vesting Date will be determined based on the Company’s
relative total shareholder return (“TSR”) Percentile for the Performance Period.

The percentage of the Stock Units (and related Dividend Equivalent Rights) that
vest on the Vesting Date will be determined as follows:

 

  •  

If the Company’s TSR Percentile for the Performance Period is at the [    ]
([    ]) percentile or greater, [    ] ([    ]%) of the target Stock Units will
vest on the Vesting Date.

 

  •  

If the Company’s TSR Percentile for the Performance Period is at the [    ]
([    ]) percentile, [    ] ([    ]%) of the target Stock Units will vest on the
Vesting Date.

 

  •  

If the Company’s TSR Percentile for the Performance Period is at the [    ]
([    ]) percentile, [    ] ([    ]%) of the target Stock Units will vest on the
Vesting Date.

 

  •  

If the Company’s TSR Percentile for the Performance Period is below the [    ]
([    ]) percentile, [    ] ([    ]%) of the Stock Units will vest on the
Vesting Date.

For TSR Percentile performance for the Performance Period between the levels
indicated above, the portion of the Stock Units that will vest on the Vesting
Date will be determined on a straight-line basis (i.e., linearly interpolated)
between the two nearest vesting percentages indicated above.

Notwithstanding the foregoing, if the Company’s TSR for the Performance Period
is negative, in no event shall more than one hundred percent (100%) of the
target Stock Units vest.

The number of Stock Units that vest on the Vesting Date will be rounded to the
nearest whole unit, and the balance of the Stock Units will not vest and will
terminate on that Vesting Date.

For purposes of the Award, the following definitions will apply:

 

  •  

“TSR Percentile” means the percentile ranking of the Company’s TSR among the
TSRs for the Comparison Group members for the Performance Period. In determining
the Company’s TSR Percentile for the Performance Period, in the event that the
Company’s TSR for the Performance Period is equal to the TSR(s) of one or more
other Comparison Group members for that same period, the Company’s TSR
Percentile ranking will be determined by ranking the Company’s TSR for that
period as being greater than such other Comparison Group members.

 

A-1



--------------------------------------------------------------------------------

  •  

“Comparison Group” means the Company and each other company included in the
Standard & Poor’s 500 index on the first day of the Performance Period and,
except as provided below, the common stock (or similar equity security) of which
continues to be listed or traded on a national securities exchange through the
last trading day of the Performance Period. In the event a member of the
Comparison Group files for bankruptcy or liquidates due to an insolvency, such
company shall continue to be treated as a Comparison Group member, and such
company’s Ending Price will be treated as $0 if the common stock (or similar
equity security) of such company is no longer listed or traded on a national
securities exchange on the last trading day of the Performance Period. In the
event of a formation of a new parent company by a Comparison Group member,
substantially all of the assets and liabilities of which consist immediately
after the transaction of the equity interests in the original Comparison Group
member or the assets and liabilities of such Comparison Group member immediately
prior to the transaction, such new parent company shall be substituted for the
Comparison Group member to the extent (and for such period of time) as its
common stock (or similar equity securities) are listed or traded on a national
securities exchange but the common stock (or similar equity securities) of the
original Comparison Group member are not. In the event of a merger or other
business combination of two Comparison Group members (including, without
limitation, the acquisition of one Comparison Group member, or all or
substantially all of its assets, by another Comparison Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Comparison Group, provided that the common stock
(or similar equity security) of such entity is listed or traded on a national
securities exchange through the last trading day of the Performance Period. With
respect to the preceding two sentences, the applicable stock prices shall be
equitably and proportionately adjusted to the extent (if any) necessary to
preserve the intended incentives of the awards and mitigate the impact of the
transaction.

 

  •  

“TSR” shall be determined with respect to the Company and any other Comparison
Group member by dividing: (a) the sum of (i) the difference obtained by
subtracting the applicable Beginning Price from the applicable Ending Price plus
(ii) all dividends and other distributions during the Performance Period by
(b) the applicable Beginning Price. Any non-cash distributions shall be valued
at fair market value. For the purpose of determining TSR, the value of dividends
and other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the date of
distribution.

 

  •  

“Beginning Price” means, with respect to the Company and any other Comparison
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period. For the purpose of determining Beginning
Price, the value of dividends and other distributions shall be determined by
treating them as reinvested in additional shares of stock at the closing market
price on the date of distribution.

 

A-2



--------------------------------------------------------------------------------

  •  

“Ending Price” means, with respect to the Company and any other Comparison Group
member, the average of the closing market prices of such company’s common stock
on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining Ending Price, the value of dividends and
other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the date of
distribution.

With respect to the computation of TSR, Beginning Price, and Ending Price, there
shall also be an equitable and proportionate adjustment to the extent (if any)
necessary to preserve the intended incentives of the awards and mitigate the
impact of any stock split, stock dividend or reverse stock split occurring
during the Performance Period (or during the applicable 20-day period in
determining Beginning Price or Ending Price, as the case may be).

In the event of any ambiguity or discrepancy, the determination of the Committee
shall be final and binding.

* * * * *

 

A-3